SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For19April2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director/PDMR Shareholding dated05April 2013 Transaction in Own Shares dated05April 2013 Director/PDMR Shareholdingdated08April 2013 Transaction in Own Shares dated08April 2013 Transaction in Own Shares dated09April 2013 Holding(s) in Company dated10April 2013 Transaction in Own Shares11 April 2013 Transaction in Own Shares dated11April 2013 Transaction in Own Shares 12April 2013 Transaction in Own Shares 15April 2013 Transaction in Own Shares16April 2013 Transaction in Own Shares17April 2013 Transaction in Own Shares18April 2013 Exhibit 99.1 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - PDMR, EXECUTIVE VICE PRESIDENT, CHIEF INFORMATION OFFICER SPOUSE - KELLY PEARSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 AND 4 ABOVE ORDINARY SHARES OF 14 194/329 PENCE EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction MORGAN STANLEY SMITH BARNEY, LLC BENEFICIAL OWNER ERIC E. PEARSON AND KELLY A. PEARSON SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 5,000 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction £20.07 28 MARCH 2013 UNITED STATES Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 215,(OF WHICH THE INTEREST IN ORDINARY SHARES IS 120,293) PERCENTAGE HOLDING IS NEGLIGIBLE 4 APRIL 2013 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 5 APRIL 2013 Exhibit 99.2 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 05 April 2013 it acquired 40,000 of its own ordinary shares at an average price of 1920.458 pence per ordinary share. The highest and lowest prices paid for these shares were 1950 pence per share and 1901 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 140,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 268,259,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.3 ﻿ 8 April 2013 INTERCONTINENTAL HOTELS GROUP PLC (the "Company") Notification of transactions of directors, persons discharging managerial responsibilities ("PDMR") and connected persons On 5 April 2013 the following directors and other PDMRs were awarded conditional rights over the numbers of the Company's ordinary shares shown below, under the Company's Long Term Incentive Plan ("LTIP") 2013/2015. The performance measurement period is from 1 January 2013 to 31 December 2015 and the awards will vest on the business day after the announcement of the Company's 31 December 2015 year end financial results. Under the terms of the LTIP 2013/2015, the maximum number of shares that can be transferred if performance conditions are met in full are as follows: Director Number of shares awarded Kirk Kinsell Tracy Robbins Tom Singer Richard Solomons Other PDMRs Angela Brav Keith Barr Kenneth Macpherson Eric Pearson Steven Sickel Jan Smits George Turner In addition, also on 5 April 2013, Kenneth Macpherson has been granted conditional rights over the Company's ordinary shares under the Annual Bonus Plan as follows: Number of shares awarded Vesting date 20 September 2013 22 September 2014 22 September 2015 Ends Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with nine hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites®, Candlewood Suites®, EVEN™ Hotels and HUALUXE™ Hotels & Resorts. IHG also manages Priority Club® Rewards, the world's first and largest hotel loyalty programme with over 71 million members worldwide. IHG franchises, leases, manages or owns over 4,600 hotels and more than 675,000 guest rooms in nearly 100 countries and territories. With more than 1,000 hotels in its development pipeline, IHG expects to recruit around 90,000 people into additional roles across its estate over the next few years. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.priorityclub.com for more on Priority Club Rewards. For our latest news, visit www.ihg.com/media, www.twitter.com/ihg, www.facebook.com/ihg or www.youtube.com/ihgplc. For further information, please contact: Investor Relations (Catherine Dolton / Isabel Green): +44 (0)1 Media Relations (Yasmin Diamond / Joanna James): +44 (0)1 Exhibit 99.4 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 08 April 2013 it acquired 70,000 of its own ordinary shares at an average price of 1932.5778 pence per ordinary share. The highest and lowest prices paid for these shares were 1939 pence per share and 1921 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 210,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 268,189,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.5 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 09 April 2013 it acquired 70,000 of its own ordinary shares at an average price of 1926.871 pence per ordinary share. The highest and lowest prices paid for these shares were 1950 pence per share and 1910 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 280,000ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 268,119,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.6 ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: JPMorgan Asset Management Holdings Inc. 4. Full name of shareholder(s) (if different from 3.): JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association 5. Date of the transaction and date on which the threshold is crossed or reached: 8 April 2013 6. Date on which issuer notified: 9 April 2013 7. Threshold(s) that is/are crossed or reached: 5% downwards 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares Below minimum threshold Below minimum threshold GB00B85KYF37 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights Below minimum threshold Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights Below minimum threshold Below minimum threshold 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Total disclosable holding for JPMorgan Asset Management Holdings Inc: Below minimum threshold JPMorgan Asset Management (UK) Limited JPMorgan Investment Management Inc JPMorgan Asset Management (Taiwan) Limited JPMorgan Chase Bank, National Association Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01895 512000 Exhibit 99.7 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 11 April 2013 it acquired 75,000 of its own ordinary shares at an average price of 1945.4298 pence per ordinary share. The highest and lowest prices paid for these shares were 1950 pence per share and 1922 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 455,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 267,944,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.8 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 10 April 2013 it acquired 100,000 of its own ordinary shares at an average price of 1908.0716 pence per ordinary share. The highest and lowest prices paid for these shares were 1926 pence per share and 1889 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 380,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 268,019,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.9 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 12 April 2013 it acquired 75,000 of its own ordinary shares at an average price of 1946.0505 pence per ordinary share. The highest and lowest prices paid for these shares were 1950 pence per share and 1932 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 530,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 267,871,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.10 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 15 April 2013 it acquired 100,000 of its own ordinary shares at an average price of 1937.5379 pence per ordinary share. The highest and lowest prices paid for these shares were 1947 pence per share and 1928 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 630,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 267,771,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.11 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 16 April 2013 it acquired 100,000 of its own ordinary shares at an average price of 1906.2382 pence per ordinary share. The highest and lowest prices paid for these shares were 1920 pence per share and 1900 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 730,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 267,671,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.12 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 17 April 2013 it acquired 150,000 of its own ordinary shares at an average price of 1862.4322 pence per ordinary share. The highest and lowest prices paid for these shares were 1950 pence per share and 1880 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 880,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be 267,521,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 Exhibit 99.13 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 18 April 2013 it acquired 160,000 of its own ordinary shares at an average price of 1878.5148 pence per ordinary share. The highest and lowest prices paid for these shares were 1900 pence per share and 1862 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 1,040,000 ordinary shares as Treasury Shares andthe total number of ordinary shares in issue (excluding shares held in treasury) will be267,361,752. For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 19 April2013
